Title: To George Washington from Major General Stirling, 30 September 1778
From: Stirling, Lord (né William Alexander)
To: Washington, George


          
            Dr Sir
            Kaykiyate [N.Y.] Sepr 30: 1778 4 oClo. p.m.
          
          We are Just arrived here and as it is uncertain where Genl Woodford is, as some tell me he is at the Court house about two Miles from hence, others that he is advanced to Clarks town, others that he Marching further on, I shall therefore [remain] here ’till the Messengers I have sent to find him out return—I do not like any of those possitions for him. he [is] too Nigh [the] River and I think might be turn[ed] on his Right, I think of taking him more Westerly towards paramis. they all Agree that the Enemy have retird to their Station at the New Bridge above Hakinsack and from thence across to the liberty pole at the Cross Roads to the English Neighbourhood. there was a more determined Barbarous Massacre than they made of Baylers Corps, the Colonel is above at Tappan and I am in hopes his wound is not Mortal, poor Major Clow is dead in Short they would give no quarter even to those who Submitted and begged for Mercy the Enemy have Near fifty Vessels in Hackensack River loading with forrage.
          I took the liberty to open the enclosed letters in order to get information of the Seetwation of Affairs below. I am your Excellency’s Most Humble Servt
          
            Stirling,
          
          
          Dr Griffith is with Col: Baylor.
          
        